447 S.W.2d 922 (1969)
Johnny JACKSON, Appellant,
v.
The STATE of Texas, Appellee.
No. 42618.
Court of Criminal Appeals of Texas.
November 26, 1969.
No attorney on appeal for appellant.
Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
ONION, Judge.
The offense is murder with malice; the punishment, 60 years' confinement in the Texas Department of Corrections.
Appellant's previous conviction was reversed by this Court. Jackson v. State, 419 S.W.2d 370.
The record before us now reveals that upon retrial appellant was represented by court appointed counsel. On February 26, 1969, sentence was pronounced and notice of appeal given. On the same date a pauper's oath was filed and the court appointed appellant's trial counsel to represent him.
The record on appeal was approved July 24, 1969, and was filed in this Court on October 23, 1969.
No appellate briefs on behalf of this indigent appellant have been filed either in the trial court or in this Court.
So that this indigent appellant not be deprived of the effective aid of counsel on appeal and an adequate appellate review, this appeal will be abated to allow the filing of a brief in the trial court on appellant's behalf and for such proceedings as may be conducted in the trial court to provide appellant the effective aid of counsel on appeal. See Martin v. State, Tex. Cr.App., 441 S.W.2d 535; Garza v. State, Tex.Cr.App., 433 S.W.2d 428. See also Douglas v. People of State of California, 372 U.S. 353, 83 S.Ct. 814, 9 L.Ed.2d 811; Anders v. State of California, 386 U.S. *923 738, 87 S.Ct. 1396, 18 L.Ed.2d 493; Entsminger v. State of Iowa, 386 U.S. 748, 87 S.Ct. 1402, 18 L.Ed.2d 501; see also Pate v. Holman, 5th Cir., 341 F.2d 764; Edge v. Wainwright, 5th Cir., 347 F.2d 190. As to duty of court appointed counsel on appeal see Anders v. State of California, supra; Garcia v. State, Tex.Cr.App., 436 S.W.2d 139; Gainous v. State, Tex.Cr.App., 436 S.W.2d 137; Pitts v. State, Tex.Cr. App., 442 S.W.2d 389; Wilson v. State, Tex.Cr.App., 445 S.W.2d 745.
It is so ordered.